Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-158555 on Form S-3 of our reports dated October 28, 2010, with respect to the consolidated financial statements of PURE Bioscience, and the effectiveness of internal control over financial reporting, appearing in this Annual Report on Form 10-K of PURE Bioscience for the year ended July 31, 2010. /s/ Mayer Hoffman McCann P.C. San Diego, California October 28, 2010
